Kupferman, J. P.,
dissents in a memorandum as follows: I would affirm. Once again, an unjustified burden is being placed on the criminal justice system. (See, People v Miller, 130 AD2d 449, 451 [dissent].) The Calendar Judge made it quite clear that he saw no identification issue because the complainant knew the defendant "from the building” and stated there was no need for a Wade hearing, and if the defense wanted to put identification in issue, it should do so "within the next two weeks.” The defense did not do so.
If needed, at the trial, the testimony substantiated the complainant’s knowledge of the defendant "from the building.” Accordingly, to now remand for a hearing on identification is an unnecessary imposition.
Under the circumstances, the determination of the Court of *502Appeals with respect to showup procedures is irrelevant. (People v Riley, 70 NY2d 523.)
The defendant has a right to a hearing if there is an issue, but here to find an issue is supererogatory.